Title: Remarks—of the—Weather [April 1768]
From: Washington, George
To: 




April 1st. Ground a little froze. Day very cold, with flying Clouds & Wind high from No. Wt.
 



2. Ground hard froze. Morning very keen & sharp, wind being at No. Wt. Afterwards more moderate winds varying—with Clouds.
 


3. Wind fresh from the Westward & very cold with Snow at times & Clouds.
 


4. Ground very hard froze (as it was yesterday). Day clear. Morning calm—but Wind from the Southward afterwards & Cold.
 


5. Ground very hard froze. Wind high from No. West. Very cold & Clear.
 


6. Ground hard froze. Morng. Calm—clear & pleast. Afternoon Muddy & cold. Wind at So. West. Abt. 10 Oclock at Night it began Snowg.
 


7. Snowed all Night, and all this day without Intermission from the No. and No. East. Ground coverd six or 8 Inches.
 


8. Clear and cold. Wind fresh from the No. West. Snow melting fast notwithstandg.
 


9. Clear & cool in the Morng. Wind at No. Wt. & ground hard froze. Still & Pleast. in the Aftern.
 


10. White frost, & ground a little crusted over. Moderate but lowering. Wind at So. Et.
 


11. Clear—calm, and springing.
 


12. Clear—Warm & still till abt. three Oclock. Then fresh Wind from E.S.E.
 


13. Clear and rather Cool. Wind fresh from S.W. to N.W.
 


14. Lowering day. In the Afternoon a little Rain—with the Wind at So. Et.
 


15. Now and then slow Rain. Very cloudy till abt. 4 Oclock when it cleard—but little Wind, and that abt. So. Et.
 


16. Lowering most of the day, with the Wind Southwardly & cool till the afternoon when it was still, clear & warm.
 



17. Clear & cool wind at No. West.
Note—the horns of this Moon (wch. changd yesterday) were directly up as the last.
 


18. Clear & Cool. Wind Northwardly.
 


19. Rather Cool for the Season. Wind variable. & in the Evening low.
 


20. Clear and Cool. Wind brisk from the East.
 


21. Cool—Cloudy & Raing. more or less all day. Wind at East.
 


22. Constant Rain all last Night, and all this day, with the Wind at East.
 


23. Constant Rain again all last night & all this day. Wind still at No. Et.
 


24. Raining in the Night and till after Sunrise. Wind at No. West & cloudy, that is flyg. clouds, in the Morng. but clear still & warm in the Afternoon.
 


25. Still, clear, warm, & pleasant.
 


26. Warm, still, & very smoky. In the Evening the Wind very fresh from the Southward.
 


27. Clear and Cool, wind fresh from the No. West.
 


28. Clear, & rather Cool, wind variable and in the Evening at No. Wt.
 


29. Lowering all day & sometimes sprinkling of Rain. Wind southwardly & pretty fresh.
 


30. Clear and warm with but little Wind till Night when it blew very fresh from the Southward.
